Citation Nr: 1110342	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  96-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral vascular accident.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cardiovascular disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1953.

This matter originally came to the Board of Veterans Appeals (Board) from a January 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and January and February 2004 decisions of the RO in Hartford, Connecticut.  As set forth on the cover page of this decision, the appeal is now in the jurisdiction of the Hartford RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an April 2006 decision, the Board denied service connection for residuals of a cerebral vascular accident, migraine headaches, a cardiovascular disorder, and PTSD.  The Board also denied additional compensation for the Veteran's spouse.  The Veteran filed a motion for reconsideration of the Board's decision.  In March 2007, the Board denied the motion.

The Veteran thereafter appealed the Board's April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in October 2008, the Veteran's then-attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a November 2008 order, the Court granted the motion, vacated the Board's April 2006 decision, and remanded the matter to the Board for readjudication.  In May 2009, the Board remanded the four service connection claims to the agency of original jurisdiction (AOJ) for additional development.  

As noted in the May 2009 remand, while the litigation at the Court was pending, the RO awarded additional compensation for the Veteran's spouse, including a dependency allowance and an allowance for aid and attendance.  As this constitutes a full award of the benefit sought on appeal, the issue of entitlement to additional compensation for the Veteran's spouse is no longer in appellate status.

In the May 2009 remand, the Board also referred a claim for compensation under 38 U.S.C. § 1151 for additional disability claimed to be the result of VA medical treatment.  When the case was most recently in remand status, the Veteran submitted claims of service connection for Meniere's disease, vertigo, and asthma, as well as claims for an increase for hearing loss and tinnitus.  The Board notes that the Veterans Appeals Control and Locator System (VACOLS) indicates that some action may have been taken by the RO on these issues.  However, no such information is in the claims file presently before the Board.  Therefore, the issues are referred to the AOJ for appropriate action.

(The decision below addresses the Veteran's claims of service connection for residuals of a cerebral vascular accident, migraine headaches, and a cardiovascular disorder.  The claim of service connection for PTSD is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have residuals of a cerebral vascular accident that are attributable to his active military service; nor were they caused or made worse by service-connected disability.

2.  The Veteran does not have migraine headaches that are attributable to his active military service; nor were they caused or made worse by service-connected disability.

3.  The Veteran does not have a cardiovascular disorder that is attributable to his active military service; nor was it caused or made worse by service-connected disability.



CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a cerebral vascular accident that are the result of disease or injury incurred in or aggravated during active military service; nor are they proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have migraine headaches that are the result of disease or injury incurred in or aggravated during active military service; nor are they proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have a cardiovascular disorder that is the result of disease or injury incurred in or aggravated during active military service; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claims of service connection for residuals of a cerebral vascular accident, migraine headaches, and a cardiovascular disorder were filed prior to the enactment of the VCAA.  Additionally, the RO initially adjudicated the claims prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the Court has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the three service connection claims has been accomplished.  Pursuant to the Board's May 2009 remand, the Veteran was sent an updated VCAA notice letter dated in July 2009.  The July 2009 letter did not include the cerebral vascular accident claim in the list of service connection claims; thus, another VCAA letter was sent in November 2009 that did include the claim.  The VCAA letter notified the Veteran of the information and evidence needed to substantiate his claims of service connection.  The VCAA notice also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the VCAA notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in November 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of these three service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA and private clinical records spanning more than five decades.  Additionally, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  A recent examination of the heart was conducted in April 2010 pursuant to the Board's May 2009 remand.  The examination reports contain sufficient evidence by which to decide the claims regarding the origin of the Veteran's cerebral vascular disease, migraine headaches, and cardiovascular disorder, as well as the possible relationship between the claimed disabilities and service-connected disabilities.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as brain hemorrhage (stroke), and cardiovascular disease and arteriosclerosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

A. Residuals of a Cerebral Vascular Accident and Migraine Headaches

The Veteran asserts that he has migraine headaches as a result of his active military service.  Specifically, he states that he experienced migraine headaches in service and has ever since.  Thus, the Veteran contends that service connection is warranted for migraine headaches.  He also asserts that he had a cerebral vascular accident, or a stroke, as a result of the migraine headaches, and that service connection is warranted on a secondary basis for residuals of a cerebral vascular accident.  As the two claimed disabilities are in the same body system, and because the Veteran's contentions are interrelated, the Board will address the two claims together.  Additionally, the Veteran contends that his migraine headaches and residuals of a cerebral vascular accident may be related to his service-connected nasal allergy with sinusitis.

The Veteran's service treatment records do not reference headaches (or a stroke).  Notably, his January 1951 entrance examination listed "none" for physical defects, "no matter how small."  Additionally, the head and nervous system portion of the examination was normal.  Therefore, the Veteran is presumed to have been in sound condition at entrance with respect to migraine headaches.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Only when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment (and was not aggravated by such service) is the presumption of soundness rebutted.  See id.; VAOPGCPREC 3-2003 (July 16, 2003).  In the Veteran's case, there is some evidence that headaches may have pre-existed service, including through some of his submitted statements and in an April 1994 VA examination report.  Although it was the examiner's opinion that the Veteran had migraines as a child, the Board does not find that this constitutes clear and unmistakable evidence that migraines existed prior to service.  The opinion was primarily based on the reported history by the Veteran.  As detailed below, the Board does not find the history concerning headaches to be credible.  Therefore, the presumption of soundness is not rebutted.

First, the Board finds that the evidence does not establish that an injury, disease, or event occurred during the Veteran's military service to which migraine headaches or a stroke could possibly be related.  In addition to the entrance examination, the January 1953 separation examination was normal and no defects or diagnoses were listed.  The head and neurologic portion of the separation examination was expressly normal.  Notably, lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Veteran's statements concerning any in-service headaches lack credibility, not because they are unaccompanied by contemporaneous medical evidence, but because they are inconsistent with the contemporaneous medical evidence that is of record.  There are approximately 20 recorded entries of problems during service, none of which refer to headaches.  The Veteran was seen for or complained of chest pain, ear trouble, hearing loss, tinnitus, sinusitis, colds, nose contusions, the flu, pes planus, and a left ankle sprain.  It is in these types of records, and during entrance and separation examinations, that a complaint of headaches would be found, particularly when the Veteran was seen for many other problems.

In any case, the Board also finds that any statements of a post-service continuity of symptoms pertaining to headaches also lack credibility.  The statements are inconsistent with the post-service medical evidence that dates to as early as April 1953.  The Veteran underwent a general VA examination shortly after service in April 1953.  His only complaint was problems with the ears.  There was no reference to headaches.  Additionally, the examiner found the head and neurologic system to be normal.  This type of absence of a complaint of headaches, along with normal examination findings, weighs against a continuity of symptomatology.

The Veteran was seen multiple times at St. Francis Hospital between 1957 and 1960.  In September 1959, the Veteran had a pilonidal cyst removed.  Notably, the Veteran provided a medical history prior to the operation.  He reported that he had the usual childhood illnesses and denied having any further medical illnesses other than pneumonia, tonsil removal, and a post-service rhinoplasty.  The Veteran also denied any significant injury.  After the removal of the pilonidal cyst, the Veteran did report post-spinal headaches.  This record indicates the Veteran's willingness to report a complaint of headaches to a treatment provider if he was experiencing headaches.  The remaining St. Francis Hospital records are negative for complaints of headaches.

Records from Massachusetts General Hospital, dated in the 1970s, are also negative for headache complaints.  There are complaints of poor vision, chest congestion, hoarseness, allergies, right knee pain, back pain, and a tongue lesion.  Seeking treatment for many complaints, but not for headaches, is inconsistent with a continuity of symptomatology.  VA records from Boston, Massachusetts, dated from 1980 to 1983, are similar in nature.  The records contain complaints of or treatment for hearing problems, vision problems, and allergies, yet no reference to headaches.

Post-service treatment records are negative for migraine headaches complaints until March 1985 at Lahey Clinic.  It is at this time that the Veteran initially complained of migraine headaches to a treatment provider.  Subsequently, he has received regular treatment for migraine headaches.  The Veteran reported a history of initially experiencing migraine headaches when he was 16 years old and that they resolved when he was 18 years old.  He also reported that he experienced migraines yearly since that time.  This reported history is inconsistent with previous medical histories wherein the Veteran did not refer to any history of migraine headaches.  It was also noted in the Lahey Clinic records that the Veteran was in litigation for his eyes and headaches.  

As noted previously, an April 1994 VA examiner gave the opinion that the Veteran had migraines as a child.  The opinion was primarily based on a reported history by the Veteran that is inconsistent with the pre-March 1985 medical history.  The Veteran reported to the examiner that he had migraines as a child and they went away at age 14 or 15.  This reported history is even inconsistent with the March 1985 history wherein the Veteran indicated migraines started at age 16 and went away at age 18.  Thus, although the examiner diagnosed the Veteran with complicated migraine headaches that had their origin when the Veteran was a child, the Board does not accord the etiological aspect of the opinion any weight due to the incredible nature of the reported medical history that was relied on by the examiner.

In consideration of the evidence of record, the Board finds that the Veteran does not have migraine headaches that are attributable to his active military service.  Although the evidence establishes the existence of the claimed disability, the evidence does not establish that migraine headaches had their onset during active military service, or are otherwise related to any in-service injury, disease, or event.  Additionally, any statements made in support of a continuity of symptoms since military service are not credible as the evidence shows that March 1985 was the earliest that a continuity of symptoms began in regards to headaches, and that a pre-March 1985 history of migraine headaches is inconsistent with the medical records and some of the Veteran's own statements.  Because the evidence does not establish that there was an in-service injury, disease, or event possibly related to migraine headaches, a remand for further VA medical examination or opinion is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In view of these findings, the Board concludes that service connection for migraine headaches is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In regards to residuals of a cerebral vascular accident, the evidence indicates that the Veteran had a left-sided stroke in January 1990.  There is some evidence that tends to show that the stroke may be related to the Veteran's migraine headaches.  However, in light of the Board's decision concerning migraine headaches, service connection is not warranted for residuals of a cerebral vascular accident on a secondary basis, because service connection is not in effect for migraine headaches.  See 38 C.F.R. § 3.310 (2006).

Additionally, the Board notes that there is no objective evidence that a brain hemorrhage (stroke) or migraine headaches (to the extent a migraine is an organic disease of the nervous system) manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, migraine headaches were first seen in March 1985, which occurred over 30 years after service.  The Veteran had a left-sided stroke in January 1990, which was nearly 40 years after service.  Thus, service connection is not warranted for residuals of a cerebral vascular accident or migraine headaches on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In August 2003, a VA examiner addressed the possible relationship between the Veteran's service-connected nasal allergy with sinusitis, and migraine headaches and cerebral vascular accident.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  The examiner determined that there was no sinus pathology associated with the Veteran's long-history of migraine headaches.  The examiner provided an opinion that there was no clinical evidence to support a relationship between the Veteran's nasal fractures and allergies, and migraine headaches or cerebral vascular accident.

In view of this unequivocal opinion based on a review of the evidence of record and an examination of the Veteran, the Board finds that the Veteran's migraine headaches and cerebral vascular accident were not caused or made worse by his service-connected nasal allergy with sinusitis.  The August 2003 VA examiner found that there was no clinical evidence of such a relationship.  Additionally, there is no other medical opinion evidence that links the disabilities.  Moreover, there is no indication that the Veteran has the medical expertise necessary to provide a probative opinion on a complex matter such as a possible etiological relationship between migraine headaches or cerebral vascular accidents, and allergies or sinusitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner considered the theory and it was not endorsed.  Given these findings, the Board concludes that service connection is not warranted for migraine headaches or cerebral vascular accident on a secondary basis.  See 38 C.F.R. § 3.310 (2006).

B. Cardiovascular Disorder

The Veteran asserts that he has a cardiovascular disorder that is the result of his active military service.  Specifically, he states that the onset of a cardiovascular disorder was during service when he initially experienced chest pain.  The Veteran maintains that any current cardiovascular is related to military service.  Thus, he contends that service connection is warranted for a cardiovascular disorder.  Alternatively, the Veteran contends that his cardiovascular disorder may be related to dental condition that the Veteran believes is service connected.

The Veteran's service treatment records are negative for a diagnosis of a cardiovascular disorder.  A July 1952 chest x-ray was normal.  There is a sick call entry, dated in August 1952, for a complaint of "pains chest."  The treatment was medication and the Veteran was returned to duty.  No further information was provided regarding this complaint.  In January 1953, a separation examination was conducted.  The chest and heart portion of the examination was normal, and an x-ray of the chest was negative.

Post-service medical records show that the Veteran has been treated for chest and heart problems.  The earliest documented problem occurred in 1991 when he was seen for angina pectoris, or chest pain, at Lahey Clinic Medical Center.  Subsequently, the Veteran was diagnosed with coronary artery disease and he underwent a coronary artery bypass graft.

In July 2005, the Veteran stated that he was experiencing chest pain in conjunction with his current cardiac problems that was similar to the August 1952 chest pain.  He also stated he experienced similar chest pain since leaving active duty.

Because the evidence establishes the existence of the claimed disability (coronary artery disease), an in-service injury or event (chest pain), and at least an indication that the two may be related, the October 2008 joint motion for remand stated that a VA medical examination and opinion was warranted under VA's duty to assist.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at.

Pursuant to the Board's May 2009 remand, the Veteran underwent a VA heart examination in April 2010.  The VA physician reviewed the claims file and noted an accurate medical history.  The examiner made note of the August 1952 entry that indicated that the Veteran was evaluated at sick call for "chest pain" and was returned to duty afterwards.  The examiner noted that there was no specific clinic note although the Veteran reported that it was a burning chest pain.  The examiner noted that the Veteran could not remember the in-service treatment and that he was only 21 years old at the time.  It was also noted that the separation examination was normal with respect to cardiovascular findings.  The Veteran reported to the examiner that he did not see any treatment providers for a heart condition until the 1990s at Lahey Clinic.  The examiner also confirmed the assessment of coronary artery disease as it was documented multiple times in the claims file.

In regards to the possible relationship between the Veteran's coronary artery disease and his military service, the examiner stated that a review of the claims file does not support the cardiac nature of the Veteran's chest pain in 1952.  The examiner indicated that it is extremely rare for a 21-year old male who is otherwise healthy and has normal findings only one year later to have cardiac-related chest pain.  The examiner stated that, based on the Veteran's reported history of also experiencing shortness of breath, allergies, and burning, competing explanations could be respiratory symptoms, and gastroesophageal reflux disease (GERD) or gastritis.

The examiner also noted that the 40-year or so gap between the Veteran's discharge from military service and the presentation for coronary artery disease suggests that the chest pain in 1952 was less likely cardiac in nature and that there was an opportunity for other risk factors to set in, such as age, gender, etc.  The examiner gave the opinion that, although the Veteran clearly has a cardiac condition in coronary artery disease, it is less likely as not that his one-time chest pain at 21 years of age in 1952 was the initial event for the now established coronary artery disease.

In consideration of the evidence, the Veteran does not have a cardiovascular disorder that is attributable to his active military service.  Although the evidence establishes that he has coronary artery disease, the evidence reflects that it is not related to service, including the August 1952 complaint of chest pain.  The April 2010 VA examiner provided a probative medical opinion on the matter.  The opinion was persuasive as it found support in the record and a detailed explanation was provided.  There is no similarly detailed medical opinion to the contrary.

The Veteran has provided his opinion that the cardiovascular disorder is related to military service, including the complaint of chest pain.  However, there is no indication that he has the requisite medical expertise to provide a probative opinion on the complex medical matter of the origin and etiology of coronary artery disease.  See Espiritu, 2 Vet. App. at 494.  The VA examiner considered the Veteran's theory and it was not endorsed.

Although the Veteran is competent to attest to observable symptoms that he has experienced, such as chest pain, the record does not support a continuity statement that he has had chest pain since service.  The claims file contains many treatment records dated prior to 1991 whereby no complaint was made regarding chest pain despite the Veteran having complaints for many other problems.  Moreover, during the April 2010 VA examination, the Veteran confirmed that he did not see a treatment provider for a heart condition until 1991, which was nearly 40 years after military service.  Thus, the Board does not find any statement in regards to a continuity of experiencing chest pain to be credible.  In view of these findings, the Board concludes that service connection is not warranted for a cardiovascular disorder on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that a cardiovascular disorder, such as coronary artery disease, manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, indications of a heart condition were first seen in 1991, which occurred nearly 40 years after service.  There is no suggestion that a history of coronary artery disease dates back to as early as January 1954 (one year after separation from service).  Thus, service connection is not warranted for a cardiovascular disorder on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted previously, the Veteran has also contended that his cardiovascular disorder may be related to a service-connected dental condition.  Although the Veteran was awarded service connection for tooth 23 by a March 1953 dental rating action, this was for treatment purposes only.  See, e.g., 38 C.F.R. § 3.381 (2010).  The Veteran is not service connected for a dental condition for compensation purposes.  Therefore, it is not permissible under the law to award service connection for a cardiovascular disorder on a secondary basis.  See 38 C.F.R. § 3.310 (2006).

C. Conclusion

For the foregoing reasons, the Board finds that the claims of service connection for residuals of a cerebral vascular accident, migraine headaches, and a cardiovascular disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a cerebral vascular accident is denied.

Service connection for migraine headaches is denied.

Service connection for a cardiovascular disorder is denied.


REMAND

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Pursuant to the October 2008 joint motion for remand, the Board remanded the PTSD claim in May 2009 in order to allow the Veteran to provide additional information concerning any claimed in-service stressor and the AOJ to attempt to verify the stressor in accordance with the VA Adjudication Procedure Manual.  See M21-1MR (2010).  The November 2009 VCAA letter included a PTSD stressor questionnaire for the Veteran to provide stressor information.  He did not respond to the letter and, in March 2010, the AOJ determined that there was a lack of information to corroborate a stressor through sources such as the United States Army and Joint Services Records Research Center (JSRRC).  Additionally, the May 2009 remand instructed the AOJ to provide a VA psychiatric examination only if a stressor was corroborated.  No examination was conducted.

While the case was in remand status, VA amended its regulations governing entitlement to service connection for PTSD, effective July 12, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010).

The Veteran asserts that he has been diagnosed with PTSD; however, the record does not contain a diagnosis.  There is evidence of anxiety and depression.  The Veteran has not yet been afforded a VA psychiatric examination in connection with his PTSD claim.  This was primarily on account of a lack of a verified in-service stressor.  In view of the amended regulations, and the fact that the Veteran served during the Korean War, the Board finds that the claims should be remanded for a VA psychiatric examination in order to have a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2010).)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  For each diagnosed disorder, the examiner should provide an opinion, based on a review of the evidence of record, as to the medical probabilities that the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

2.  After undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include consideration of the revised 38 C.F.R. § 3.304 as it pertains to the relaxed evidentiary standard for establishing an in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010).

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


